Title: To James Madison from Thomas Appleton, 23 March 1808
From: Appleton, Thomas
To: Madison, James



Sir
Leghorn 23d. March 1808.

On the 19th of January an embargo was laid on all Vessels in this port, except the french.  About 15 days since the spanish vessels were suffer’d to depart, and in the course of the last week the Neapolitans were free to sail.  With respect to ours, notwithstanding my repeated applications and remonstrances to the french authorities, I could obtain no other satisfaction, than that such were their instructions, and that no latitude was allow’d them to modify their orders.  In the commencement of the embargo I wrote M’r Armstrong at Paris, requesting from him any information he might have received, as to the cause, or probable duration of it.  Yesterday I receiv’d from him the copy of a letter he had obtain’d from Mons: Decres minister of marine: the purport of which is, that there was no embargo laid on American vessels, and that if any of ours were detain’d, it must have arisen from a false interpretation of the order of his majesty.  Immediately on receipt of which, I dispatch’d an express to Mons: Dauchy the administrator General of Tuscany at florence, Conveying to him a certified copy of the Same; and this morning our vessels are free to depart.  It is very Certain, that the order of the Emperor did not express neutrals, on which my continual remonstrances were founded; but the french consul repeatedly Assur’d me that his instructions from the department of State, specified the vessels of all nations with whom they were in amity and alliance, or neutrals.  There are many reasons to induce me to beleive, that the whole evil has arisen from an error made by the person who transcrib’d the letter in the department of State; for I understand no embargo has been laid on our vessels in Marseilles; and certainly, they have been free to depart from all the other ports of Italy.  As the present is the first direct Conveyance from hence in the present year, I avail myself of it to forward you a list of vessels Sail’d from this port during the year 1807. and likewise my account of disbursements to distress’d Seamen, with their attendant vouchers; by which you will observe, Sir, that the amount receiv’d by me for Seamen discharg’d, and afterwards return’d to the U: States, considerably exceeds the Sum expended for the releif of Sick and distress’d men who have fallen to my hands from the various Seales of the Levant.
From the period of the departure of the late Queen, to the present time, it has not been announc’d, nor can the intentions of the Emperor Napoleone respecting Tuscany, be precisely discover’d; for, whether it is to be united to the Empire, or form of itself a Seperate Kingdom, is still as problematical, as at the first moment the french authorities enter’d the territory: however, all public acts are issued in the name of the Emperor, and a french administrator-General directs all the departments of State.
Tuscany tho’ but of Small extent of territory yet contains immense public wealth, which will of course devolve to the new Sovereign: by the sales of certain church-lands, and in the abolishing an order of Knighthood, the latter of which will furnish about six millions of dollars, while the former will produce at least three times that Sum.  The french authorities now govern the papal dominions nearly in the Same manner as those of Tuscany; and the Pope I believe is entirely confin’d to the Spiritual concerns.  For the rest of Italy it remains undisturb’d from the enemies without, or from any internal commotions.  The fleet of 11 sail of the line and 10 frigates which Sail’d some time since from Toulon, has, we are inform’d arriv’d at Corfou; and should a junction be made with the two russian Squadrons in the archipelago, and black-Sea, it will together form So powerful aforce, as must compel the british, either totally to abandon the mediterranean, or to draw from the chanel-fleets such additional aid as will necessaryly weaken many important Points of defence.  Today a Prefect for this part of Tuscany is arriv’d, and on the 1st. of may the Napoleone Code is to take effect throughout the Kingdom.  This is an event I am well persuaded will infinitely tend to the real happiness ofthe country; for the mild and lenient laws establish’d by Leopold are found totally insufficient for the subtle genius of the italians.  On the whole the dominion of Napoleone Cannot fail ultimately to ameliorate the situation of the Tuscans.  The Sale of church-lands, will be only of such, as would be better lopp’d off, than retain’d.  They will make soldiers of those who are now vagabonds, they will introduce a Code of efficient laws, instead of a system of jurisprudence which they now labour under, which neither defends life nor property  for the parricide, and the paltry theif have no other difference in their punishments, than in the term of its duration: and even this, is so mild that they often regret it is at an end, while the Civil administration is so bad, that it cannot degenerate.  I have the honor with the highest respect Yr. Mo. Ob Servt

Th: Appleton

